DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 14 October 2022, claims 1-2, 5, 10-12, and 18-19 are amended per Applicant's request. Claims 3-4, 6-9, 13-17, and 20 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-2, 5, 10-12, and 18-19 are presently pending in the application, of which claims 1 and 18 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 102/103 rejections of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 14 October 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the claims are not directed to organizing human activity, citing, e.g., the independent claims’ limitations “specify…the service providers that are entrusted with the personal information by a specified user…” which are “specified based on personal information data and handled item data pre-stored in the storage” (emphasis added by Applicant) (see Remarks, p. 6-7) is unpersuasive.
This is nothing more than (1) storing and retrieving information, which is an insignificant extra-solution activity that is well-understood, routine, and conventional (see MPEP 2106.05(d)(II) (“Storing and retrieving information in memory”), and (2) insignificant field-of-use limitations, describing the context (i.e., the type of data involved) rather than a particular manner of achieving the result.
Applicant’s argument that a “first list including only the specified service providers is automatically created and transmitted to the user terminal by a controller” does not recite organizing human activity (emphasis added by Applicant) (see Remarks, p. 7) is also unpersuasive.
This is a manner of filtering data, which falls under managing personal behavior, i.e., a type of certain methods of organizing human activity. See, e.g., MPEP 2106.04(a)(2)(II)(C) (“filtering content”, citing BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)).
Applicant’s arguments regarding the integration of the claims into a practical application (see Remarks, p. 7) is unpersuasive.
In particular, Applicant’s argues the creation of the list and transmitting it to the user terminal, thereby automatically providing a screen for the user to select the provider to which the personal information item after update is to be transmitted is unpersuasive.
As indicated previously, automatically creating a list and transmitting it to the user for selection is an insignificant extra-solution activity of receiving and transmitting data which is also well-understood, routine, and conventional (see Step 2B).
Secondly, that a user interface is provided is nothing more than an attempt to limit the claims to a particular technological environment.
Applicant’s arguments that “claim 1 is also rooted in computer technology [similar to the patent eligible claims of DDR Holdings] in order to overcome problems specifically arising in the realm of computer data storage” (see Remarks, p. 7-8) is unpersuasive.
In particular, Applicant recites that purported improvements of allowing a user to “update his or her personal information at a central location, i.e. the server device, and the server can then update personal information at multiple provider devices. This saves the user time because he/she does not have to manually enter data into a large number of provider databases and the personal information is updated automatically” and that “the user can exert control over which specific providers receive the updated personal information, which improves the privacy of electronically stored data” are unpersuasive.
The claims recite an abstract idea of selectively updating personal information based on user-selected information (i.e., either selecting the service provider (as seen in the independent claims) or the personal data items (as seen in dependent claims 2 and 19)), and recite various additional elements of electronic recordkeeping (i.e., keeping associations between the personal data items and the subscribers); storing and retrieving information from memory (i.e., storing the associations and retrieving them later for filtering what information to include in the lists); and receiving and transmitting data (i.e., receiving user requests, receiving user selections, transmitting a list of filtered data, transmitting the updates), in order to accomplish the abstract idea.
However, because these additional elements are nothing more than insignificant extra-solution activities that are also well-understood, routine, and conventional, such steps do not amount to significantly more than the abstract idea. The use of the computer here is nothing more than a tool for managing user information, i.e., certain methods of organizing human activity.
In other words, the use of the computer to accomplish such methods are wholly conventional within the realm of computing technologies, and thus do not amount to significantly more than the judicial exception.
For at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 14 October 2022 with respect to the rejection of the claims under 35 U.S.C. 102/103 have been fully considered but are moot because the arguments do not apply to the new references and combination of references being used in the current rejection.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 10-12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 18 recite “specify…the service providers that are entrusted with the personal information by a specified user who sends the request from the user terminal and that holds the updated at least one personal information item”. It is uncertain what is a “specified” user (since it cannot be ascertained where users are “specified” to transmit such updated information, e.g., by what or whom is the user specified), or how a “specified user” differs from the user of the user terminal seen in Specification, [0098-0099].
For purposes of examination, “specified user” has been taken to mean “user”, e.g., the user of the user terminal that is sending the request to update information.
Dependent claims 2, 5, 10-12, and 19 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 10-12, and 18-19 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1 and 18 are directed to certain methods of organizing human activity, including certain activity between a person and a computer.1 The claims, in particular, recite receiving, from the user, selection of a service provider to which personal information after update is to be transmitted, in which the user receives a transmitted list of service providers; receiving a selection of the personal information that is to be transmitted to the service provider that is selected based on the list transmitted to the user; and transmitting the selected personal information to the selected service provider to update the personal information registered with the selected service provider.
Similarly, dependent claims 2 and 19 recite transmitting a second list to the user, where the second list is a list of personal information items updated and not yet transmitted to the provider device corresponding to the selected service provider; receiving, from the user terminal, data about the personal information items selected from the second list which are to be transmitted to the provider device corresponding to the selected service provider, and transmitting the selected personal information items after update to the provider device corresponding to the selected service provider, to update the personal information registered with the selected service provider.
	The independent claims further attempt to limit the list to service providers “by referring to the personal information data and the handled item data”. Similarly, dependent claims 2 and 19 recite creating a second list “that is a list of the personal information items updated and not yet transmitted to the provider device corresponding to the selected service provider”. However, these recite a manner of filtering data, which also falls under managing personal behavior. See, e.g., MPEP 2106.04(a)(2)(II)(C) (“filtering content”, citing BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)).
	Alternatively, such steps may be viewed as nothing more than creating an index and using that index to search for and retrieve data (i.e., comprising an association between the identifier of the service provider and the personal information, which are later used to generate the first and second lists). However, “This type of activity, i.e., organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet” (Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at p. 18).
	Therefore, the claims fall under the “Certain Methods of Organizing Human Activity” and “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (storage, controller, user terminal, non-transitory storage medium), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Independent claims 1 and 18 recite storing personal information data including personal information collected on a per-user basis and handled item data, which is later retrieved (i.e., “specify, by referring to the personal information data and the handled item data, the service providers that are entrusted with the personal information by a specified user…”). Similarly, dependent claims 2 and 19 recite creating a list “by referring to the handled item data” (i.e., a retrieving step). Additionally, the independent claims recite associating certain information with each other (i.e., “the personal information data being associated with an identifier of a service provider…and the handled item data indicating, for each service provider, the personal information items that are being held in the personal information data”), which is a form of electronic recordkeeping. As such, these claims generally recite various storing and retrieving, electronic recordkeeping, and receiving and transmitting steps (including receiving user requests to update, user selections from the lists, transmitting the list for the user to select from, transmitting the personal data items to the selected service providers, transmitting the selected personal data items to the service providers). These are insignificant extra-solution activities that are a tangential or nominal addition to the claims that do not provide significantly more than the abstract idea of transmitting user updates to user-selected information to user-selected service providers.
	Independent claims 1-2 and 18-19 further recite attempting to narrow the type of information that is being stored (claims 1 and 18 with regards to the personal information data being associated with an identifier of a service provider where information about each user is registered; the handled data item indicating, for each service provider, the personal information items that are being held in the personal information data) or filtered (i.e., the first list (of the independent claims) comprising specified service providers entrusted with personal information by a specified user; the second list (of dependent claims 2 and 19) comprising a list of the personal information items updated and not yet transmitted to the provider device corresponding to the selected service provider). These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result. 
	Dependent claim 5 recites creating a user interface to allow a user to interact with for managing certain information. Both the user interface and the type of information that the user is allowed to interact with are nothing more than an attempt to limit the claims to a particular technological field.2
	Dependent claims 10-11 recite detecting a change in the personal information corresponding to the user based on a result of performing sensing regarding the user. Dependent claim 11 further recites that the personal information pertains to a current address or residence of the user. These are nothing more than an attempt to limit the claims to a particular technological field, i.e., implementation via sensors/computers.
Dependent claim 12 recites authenticating a user, and transmitting, to the service provider, authentication data indicating an authentication result with the personal information that is updated. This is nothing more than an insignificant field-of-use limitation, describing the context (i.e., authenticated user and data) rather than a particular manner of achieving the result. Such minimal narrowing does not move the claims outside the realm of abstract ideas.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Additionally, the claims variously recite receiving, transmitting and storing data. These are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”; “Electronic recordkeeping” (with regards to the associating and storing steps), and “Storing and retrieving information in memory” (with regards to the storing and retrieving steps)).

Even as an ordered combination, the claims as a whole do not contain any additional elements that amount to significantly more. The claims do nothing more than recite the abstract idea of transmitting user updates to user-selected information to user-selected service providers. There are nothing confining the claims to a particular manner by which the computer implements such claimed steps beyond an abstract idea of providing an environment allowing interactions between a user and a computer (e.g., via the user interface and selection of personal information and service providers to provide updates to). The claims do not, for example, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims do not explain how—by what particular process or structure—the system goes beyond providing merely an environment for a user to select personal information and service providers to send updates to, or how the system goes about detecting changes in the information, authenticates the user, selects default information, or determines the category of provider for selecting default information.
Essentially, the claims are not directed to a particular manner as to how—by what particular process or structure—the computer determines how updates are applied to the selected service providers, but merely states the resulting goal or effect that updates are transmitted in accordance with user selections/instructions. The claims require no improved computing structures, just already available computers and generic computing structures, e.g., a generic storage, list, user interface, with their already available basic functions, to use as tools in executing the claimed process.3
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pollard et al. (“Pollard”) (US 2017/0068825 A1).
	Regarding claim 1: Pollard teaches An information processing device comprising:
	a storage configured to store personal information data including items of personal information that are collected on a per-user basis and handled item data (Pollard, [0071], where the secure personal data store(s) 315 record personal data items (i.e., “personal information data including items of personal information that are collected on a per-user basis”) as well as information related to the personal data propagation processes that include subscriber and/or subscription information (i.e., “handled item data”)), the personal information data being associated with an identifier of a service provider where information about each user is registered (Pollard, [0032], where the PDP service 201 generates and stores an association between the personal data subscriber (PDS) 204 and an obtained personal data subscription, which entitles the PDS 204 to access various types of personal data from a user’s secure data store, including personally identifying information, contact information, financial information, etc.
See Pollard, [0074], where the personal data propagation request may include a unique identifier associated with the personal data subscriber (i.e., “identifier of a service provider”) to ascertain whether the personal data subscriber is currently associated with a valid subscription that entitles access to the personal data that is the subject of the request. This implies that the personal information data is associated with an identifier of the personal data subscriber (i.e., “service provider”) in order to perform the authentication step indicated in Pollard, [0074]), and the handled item data indicating, for each service provider, the personal information items that are being held in the personal information data (Pollard, [0020-0021], where personal data subscriptions may include a collection of indications of one or more personal data items to which the personal data subscription entitles the PDS 106 access or control, and may include one or more categories, classes,, or types of personal data items, where the categories are defined elsewhere to specify the particular personal data items (or other categories, types, or classes) they include); and
	a controller configured to:
	update at least one item of the personal information items of the personal information that is stored in the storage, based on a request received from a user terminal (Pollard, [0045-0046], where once a user has updated one or more personal data items, the user may select the local update control 234 or the global update control 235 (i.e., “based on a request received from a user terminal”; see Pollard, [0092-0093] with regards to the user interactions via a user interface on a PDM computing device (i.e., “user terminal”)). This results in updated personal data items being stored in the user’s secure personal data store (if the user selected the local update control 234), and then actively propagated to all subscribers to the updated personal data items (if the user selected the global update control 235)),
specify, by referring to the personal information data and the handled item data, the service providers that are entrusted with the personal information by a specified user who sends the request from the user terminal and that holds the updated at least one personal information item (Pollard, [0108-0109], where the personal data propagation service provides a list of one or more personal data managers associated with the subscription and/or the updated data item, where the updated data item may be specific to a particular set of personal data managers. See Pollard, [0022], where subscriptions may provide only certain types of allowed operations, e.g., read, write, distribute, share, etc. (i.e., “service providers that are entrusted with the personal information by a specified user”).
See Pollard, [0045-0046], with regards to the user updating one or more personal data items, resulting in the user’s secure personal data store being updated (i.e., “a specified user who sends the request…and that holds the updated at least one personal information item”). See Pollard, [0092-0093], with regards to the user sending the request “from the user terminal”), and create a first list including only the specified service providers, transmit the first list to the user terminal, receive, from the user terminal, data about the service provider selected from the first list, to which the at least one personal information item after update is to be transmitted (Pollard, [0086], where the transmission of updated personal data items is conditioned upon user consent, e.g., the user may be asked on a subscriber-by-subscriber and/or a personal data item-by-item basis to consent to the transmission of updated personal data items.
See also Pollard, [0049], where a user interface control lists all subscribers to the updated personal data items, and provides the user the option to select (or deselect) which, if any, subscribers should be notified of the updated personal data items, thereby providing the user with fine-grained control over which subscribers should receive updated personal data items during the course of active personal data propagation), and
transmit the at least one personal information item after update to a provider device corresponding to the selected service provider, to update the personal information registered with the selected service provider (Pollard, [0050], where the personal data manager propagates updated personal data items to a personal data subscriber, such as those selected by a user in Pollard, [0049] above). 

	Regarding claim 12: Pollard teaches The information processing device according to claim 1, wherein the controller is configured to further authenticate the specified user, and authentication data indicating an authentication result is transmitted to the provider device corresponding to the selected service provider, together with the personal information that is updated (Pollard, [0069], where propagating personal data includes updating personal data items on the one or more secure personal data stores 315, in addition to communicating  with a personal data propagation service in order to authenticate personal data subscribers. See Pollard, [0074-0075], where the personal data subscriber is authenticated, and the system determines if the personal data subscriber is associated with a valid subscription entitling access to the personal data that is the subject of the request. If so, the personal data is transmitted.
See also Pollard, [0033], where the system may authenticate the personal data manager (PDM) to the personal data subscriber (PDS) and vice versa.
See also, e.g., Pollard, [FIG. 10] flowchart, where the system performs an authentication operation (1007), and then performs other actions as appropriate (1009)). 

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Pollard teaches A computer readable non-transitory storage medium storing a program for causing a computer, comprising [the claimed components for performing the claimed steps] (Pollard, [Claim 17] and [0122-0126]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard et al. (“Pollard”) (US 2017/0068825 A1).
	Regarding claim 2: Pollard teaches The information processing device according to claim 1, wherein the controller is further configured to:
	create, by referring to the handled item data, for each selected service provider, a second list that is a list of the personal information items updated and not yet transmitted to the provider device corresponding to the selected service provider (Pollard, [0079], where the system determines whether there are any other personal data items in the secure personal data store that have recently been updated but not yet transmitted to the personal data subscriber),
transmit the second list to the user terminal, receive, from the user terminal, data about the personal information items, selected from the second list, which are to be transmitted to the provider device corresponding to the selected service provider (Pollard, [0049], where a user interface control lists all subscribers to the updated personal data items, and provides the user the option to select (or deselect) which, if any, subscribers should be notified of the updated personal data items), wherein
the controller transmits the selected personal information items after update to the provider device corresponding to the selected service provider, to update the personal information registered with the selected service provider (Pollard, [0050], where the personal data manager propagates updated personal data items to a personal data subscriber, such as those selected by a user in Pollard, [0049] above). 
Although Pollard does not appear to explicitly state that the steps of Pollard, [0049-0050] (where the list of subscribers are presented to the user to allow the user to select which subscribers are to receive the updated personal information) are taken in combination with the routine of Pollard, [0079], one of ordinary skill in the art would have found it obvious to modify Pollard such that the user-specified selective update (Pollard, [0049-0050]) is performed in conjunction with determining updated information not yet transmitted to a provider device (Pollard, [0079]) with the motivation of: (1) providing the user with fine-grained control over which subscribers should receive updated personal data items during the course of active personal data propagation (Pollard, [0049]), and (2) so as to further synchronize the personal data items stored on the secure personal data store with those utilized by the personal data subscriber (Pollard, [0079]).

	Regarding claim 5: Pollard teaches The information processing device according to claim 2, wherein the controller is configured to create a user interface for selecting the personal information items that are to be transmitted to the provider device corresponding to the selected service provider (Pollard, [0093], where the user interface engine provides an interactive graphical user interface (i.e., “create a user interface”) that provides functions for controlling the propagation of personal data. See Pollard, [0086], where the transmission of updated personal data items is conditioned upon user consent, e.g., the user may be asked on a subscriber-by-subscriber and/or a personal data item-by-item basis to consent to the transmission of updated personal data items).
	One of ordinary skill in the art would have been suggested by Pollard’s disclosure to explicitly include a user interface for selecting personal information to propagate to subscribers with the motivation of providing a user with a more intuitive and interactive manner of managing their personal data, thereby making it easier for users to control what kinds of personal information are released to a particular online resource (Pollard, [0005] and [0049]).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard et al. (“Pollard”) (US 2017/0068825 A1), in view of Bell et al. (“Bell”) (US 2017/0206223 A1).
	Regarding claim 10: Pollard teaches The information processing device according to claim 1, but does not appear to explicitly teach wherein the controller is configured to detect a change in the personal information corresponding to the specified user, based on a result of performing sensing regarding the specified user.
	Bell teaches wherein the controller is configured to detect a change in the personal information corresponding to the specified user, based on a result of performing sensing regarding the specified user (Bell, [0086], where the system identifies and classifies specific areas of activity (AoA)—locations that a target entity visited in more than one occasion—based on location information associated with the target entity, which is collectively analyzed to determine patterns of behavior and reference, and turn these patterns into geographic, demographic, and/or behavioral profiles. See Bell, [0149-0150], where the system performs a preliminary processing of new information to determine a priority of profile updates, and can query the LIF module incrementally to get the computed profiles as needed, or receive bulk profile updates at scheduled intervals (i.e., “detects a change in the personal information corresponding to the user”). See Bell, [0093], where location information can be generated from an on-device GPS system (i.e., “performing sensing regarding the user”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pollard as modified and Bell (hereinafter “Pollard as modified”) with the motivation of updating information regularly so the profile does not become stale or out-of-date (Bell, [0137]), and so that the user does not have to manually update their information (i.e., increased convenience and efficiency, as users may delay or forget to update their information).

	Regarding claim 11: Pollard as modified teaches The information processing device according to claim 10, wherein the personal information item that is a target of update is a current address (Pollard, [0137] and [TABLE 1], where the types of personal data items that may be propagated (i.e., due to, e.g.,  updates/changes in the information (Pollard, [0040])) include a current address), and the controller is configured to detect a change in a residence of the specified user, based on a result of sensing position information on the specified user (Bell, [0129], where a target entity profile can include an attribute indicating a home location for the target entity, where the system determines the home location (also known as a home attribute of the profile) (i.e., “current address”) by analyzing the movement patterns of the target entity between areas of activity (AOA), whether a particular location is known to be (or likely to be) a residence. See Bell, [0093], where location information can be generated from an on-device GPS system (i.e., “performing sensing regarding the user”). See also Bell, [0137] and [0149-0150], where changed attributes in a target entity profile (e.g., the home location disclosed in Bell, [0129]) (i.e., “change in a residence of the user”) can be received and updated regularly/periodically (i.e., “detects a change…based on a result of sensing position information on the user”) so the profile does not become stale or out-of-date, e.g., attributes of a profile are recomputed periodically).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
3 December 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2)(II) (“certain activity between a person and a computer (for example, a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the ‘certain methods of organizing human activity’ grouping”).
        2 See, e.g., Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at p. 24 (“the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet…. We conclude therefore that the…concept of remotely accessing user-specific information is abstract, and thus fails under step one”).
        3 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.